UNITED STATES COURT OF APPEALS
                         For the Fifth Circuit



                             No. 98-41001
                           Summary Calendar



                            SELENA HILLS,

                                                     Plaintiff-Appellant,


                                  VERSUS


          WAL-MART STORES, INC., D/B/A SAM’S WHOLESALE CLUB,

                                                     Defendant-Appellee.




             Appeal from the United States District Court
                   for the Eastern district of Texas
                            (1:97-CV-129)


                            June 22, 1999
Before HIGGINBOTHAM, JONES, and DENNIS, Circuit Judges.

PER CURIAM:*

     The    Plaintiff-Appellee,    Selena   Hills,    brought   an   action

against Wal-Mart Stores, Inc. for injuries arising out of a fall

that occurred on Wal-Mart’s premises.        According to the record,

Hills entered a “box bin” in order to retrieve a box, and upon

exiting she fell and sustained injuries.

     The only issue before this court is whether the district court


      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
erred in not allowing Hills’ expert to testify because the expert’s

testimony was not the type of technical or specialized knowledge

that would assist the jury, and that the prejudicial effect upon

the jury     would   outweigh   the   probative   value   of   the   expert’s

testimony.

     An appellate court reviews a district court’s decision to

admit or exclude expert testimony for an abuse of discretion.

General Electric Co. v. Joiner, 522 U.S. 136 (1997).                 After a

thorough review of the record and briefs, we find that the district

court did not abuse its discretion in excluding the testimony of

the expert witness.       Therefore, we affirm the decision of the

district court.

AFFIRMED.




                                      -2-